Title: From Thomas Jefferson to William Prentis, 2 December 1803
From: Jefferson, Thomas
To: Prentis, William


               
                  Sir
                     
                  Washington Dec. 2. 1803.
               
               Your favor of Nov. 14. was recieved some days ago. however sincerely I wish well to the work of mr Burke which you propose to print, yet it is utterly out of my power to undertake any previous examination of it. the labors of my office are so incessant, and all the moments which can be given to reading are so filled with something to be read which relates to it, that I am obliged to abandon all attention to literary matters. but the competence of mr Burke to the work in question, and that of the other gentlemen you name, & still others who may be found, to supply any little oversights which might escape him, will render my inability to attend to it of little consequence. I pray you to consider me as a subscriber to the work whenever printed, & to accept my salutations & best wishes. 
               
                  Th: Jefferson
               
            